Citation Nr: 0601607	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-41 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, degenerative joint disease, spondylolisthesis L5-S1, 
and status post multiple surgeries of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem
INTRODUCTION

The veteran served on active duty from February 1961 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
degenerative disc disease, degenerative joint disease, 
spondylolisthesis, grade 1, L5-S1, and status post multiple 
surgeries, lumbar spine. 

The issue of service connection for additional low back 
disability, to include degenerative disc disease, 
degenerative joint disease, and status post multiple 
surgeries of the lumbar spine, is addressed in the remand 
appended to this decision.  This matter is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran entered service without a disability of the 
spine noted on his entrance examination; he complained of 
back pain during service, was diagnosed with Grade I 
spondylolisthesis, L-5 on S-1, and ultimately discharged from 
service as a result of this low back disability.  

2.  Post-service medical records reveal that the veteran was 
hospitalized approximately 18 months after service due to 
back problems, was once again diagnosed with Grade I 
spondylolisthesis, L-5 on S-1, and was treated for low back 
symptoms from at least 1973 to the present.  

3.  A January 2005 VA clinician and a private physician have 
each linked the veteran's spondylolisthesis, L-5 on S-1, to 
his in service injury.


CONCLUSION OF LAW

Entitlement to service connection for spondylolisthesis, L5 
on S1, is warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for spondylolisthesis, L5 on S1.  Therefore, no further 
development is needed with respect to this aspect of the 
veteran's claim.  As noted above, the issue of service 
connection for additional low back disability, to include 
degenerative disc disease, degenerative joint disease, and 
status post multiple surgeries of the lumbar spine, is 
addressed in the remand below.




Factual Background

The veteran served on active duty from February 1961 to June 
1962.  His service medical records reveal that he underwent a 
medical examination upon enlistment.  Examination of his 
spine yielded normal findings.  He first complained of a 
backache in January 1962.  There was no reported history of 
trauma but the note indicated that he "did jump up onto 2nd 
[illegible] and pain began after that."  He was diagnosed 
with a back strain.  He complained of pain again in April 
1962.  In a May 1962 clinical report, it was noted that the 
veteran worked in flight refueling and was required to lift 
and to squeeze into tight places.  He had severe low back 
pain (that radiated to his left leg) "post-work".  Physical 
therapy did not help.  X-rays revealed grade 1 
spondylolisthesis, L-5 on S-1, which (according to the note) 
explained his symptoms.  The VA clinician felt that the best 
course of action was an EPTS discharge.  The June 1962 
Medical Board Report lists the veteran's diagnosis as grade 
1, spondylolisthesis, L-5 on S-1 and indicated that the 
diagnosis was congenital and therefore existed prior to 
service.  

The veteran testified at an August 2005 video conference 
hearing.  He stated that he was in the hydraulic shop 
inspecting B-52s, which required him to walk out onto a 
little catwalk.  When it was time to go home, he dropped down 
from the catwalk.  His foot got stuck and he fell.  He wasn't 
able to sleep due to the pain, and he went to the hospital 
within a few days.  He was treated with ice and physical 
therapy.  When treatments failed to improve his condition, he 
was discharged.  

The veteran acknowledged that the VA is claiming that his 
spondylolisthesis is an inherited disease, but he states that 
his doctors have told him otherwise.  He also recalled being 
informed by his physicians that a lot of people have 
spondylolisthesis without any problems unless it is 
aggravated.  

The veteran testified that he has been treated by several 
doctors over the years, but most of the medical records are 
no longer available.  However, he was able to present an 
October 1963 report from Keizer Memorial Hospital.  The 
report noted that his vertebrae were in good alignment, but 
that there was asymmetry of the apophyseal joints at the L5-
S1 level.  

The veteran also submitted a November 2002 correspondence 
from C. E. M., D.C..  The chiropractor reported that the 
veteran sought treatment with his office from 1973 through 
1996.  

In 1981, the veteran sustained another injury to his low back 
when he fell from a truck.  

The veteran underwent a VA examination in March 2003.  The 
physician indicated that the etiology of the veteran's back 
pain was his 1981 (post-service) injury, compounded by three 
subsequent surgeries.  

The veteran underwent another VA examination in January 2005.  
The physician indicated that the veteran's low back pain is 
likely related to his injury during service.

The veteran also submitted a March 2005 correspondence from 
Microneurosurgical Consultants in which the clinician stated 
that "There is no doubt that these types of 
spondylolisthesis found in people who are nineteen years old 
can very well be related to trauma.  This is not necessarily 
something that someone is born with, and certainly people who 
do have spondylolisthesis with injuries such as his, they can 
become symptomatic.  Either way, I really feel as though the 
spondylolisthesis that he was initially diagnosed with back 
in 1962 was either related to his service injury or made 
clinically symptomatic due to his fall."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
  
Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records reflect that the veteran entered 
service without a disability of the spine noted on his 
entrance examination.  He complained of back pain during 
service, was diagnosed with Grade I spondylolisthesis, L-5 on 
S-1, and ultimately discharged from service as a result of 
this low back disability.  The post- service medical records 
reveal that he was hospitalized approximately 18 months after 
service and was treated for low back problems from at least 
1973 to the present.  As such, the veteran has experienced 
post service back problems that preceded a 1981 back injury 
noted above.  Finally, a January 2005 VA clinician and a 
private physician have each linked the veteran's current 
spondylolisthesis, L-5 on S-1 to his in-service injury.

The RO denied service connection on the basis that the 
veteran has not had continuity of treatment since the in 
service injury, noting that he did not seek treatment from 
C.E.M., D.C., (chiropractor) until 1973 (approximately 11 
years post service).  However, the RO did not have access to 
the October 1963 hospitalization report from Keizer Memorial 
Hospital, which helps to show continuity of low back 
symptoms.  In light of the in-service low back injury, 
clinical findings recorded during and after service relating 
to spondylolisthesis, L-5 on S-1 and the supportive nexus 
opinions, the Board finds that service connection for 
spondylolisthesis, L5 on S1, is warranted.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for spondylolisthesis, L5 
on S1, is granted.


                                                             
REMAND

The decision above grants service connection for 
spondylolisthesis, L5 on S1.  The question remains whether 
service connection for additional low back disability is 
warranted, to include the veteran's degenerative disc 
disease, degenerative joint disease and multiple surgeries of 
the lumbar spine.  While the more recent VA opinion was 
sufficient to establish a link between the veteran's 
spondylolisthesis, L5 on S1 and the in-service findings 
relating to same, it is the Board's judgment that an addendum 
to this opinion is warranted to determine if any additional 
low back disability is linked to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions). 

The Board further finds that, in view of the this decision 
granting service connection for spondylolisthesis, L5 on S1, 
a claim of secondary service connection for the additional 
low back disabilities at issue (degenerative disc disease, 
degenerative joint disease and multiple surgeries of the 
lumbar spine) is raised by the record and is intertwined with 
the claim for direct service connection currently in 
appellate status.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (discussing the concept of "inextricably 
intertwined" claims).  It is pertinent to note that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310 (a)) and secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Since the claim for secondary 
service connection has yet to be adjudicated by the RO, it 
must be referred to the RO for appropriate development and 
consideration.

Under these circumstances, the Board finds that an addendum 
to the VA medical examination report of January 2004, which 
includes an opinion addressing the questions of whether the 
veteran's degenerative disc disease, degenerative joint 
disease and multiple surgeries of the lumbar spine are linked 
to in-service trauma or were caused or aggravated by his 
service-connected service-connected spondylolisthesis, L5 on 
S1, is warranted.  38 U.S.C.A. § 5103A(D); 38 C.F.R. §§ 
3.159(c)(4), 3.310(a); Allen, supra.

The RO must assure compliance with the relevant requirements 
of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159.  The 
RO's attention is directed to Quartuccio 
v. Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
service connection for additional low 
back disability (low back disability 
other than spondylolisthesis, L5 on S1), 
to include degenerative disc disease, 
degenerative joint disease and multiple 
surgeries of the lumbar spine, on direct 
and secondary bases (i.e., whether the 
veteran's service-connected 
spondylolisthesis, L5 on S1, caused or 
aggravated his degenerative disc disease, 
degenerative joint disease and multiple 
surgeries of the lumbar spine, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.

3.  Thereafter, the claims folder should 
be returned to Dr. Allen Boyle of the 
Portland, Oregon VA Medical Center to 
prepare an addendum to the VA examination 
report of January 2005.  He should 
indicate that he reviewed the file, to 
include the service medical records and 
relevant post-service medical records, to 
include the report of his January 2005 
examination of the veteran.  Following 
that review, Dr. Boyle should be asked to 
opine (a) whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
degenerative disc disease, degenerative 
joint disease and/or multiple surgeries 
of the lumbar spine are linked to in-
service trauma; and (b) whether it is at 
least as likely as not that the veteran's 
service-connected spondylolisthesis, L5 
on S1, caused or aggravated his 
degenerative disc disease, degenerative 
joint disease and/or  multiple surgeries 
of the lumbar spine.

The physician is advised that where a 
service-connected disability causes an 
increase in, but is not the proximate 
cause of, a nonservice-connected 
disability, the veteran is entitled to 
service connection for that incremental 
increase in severity attributable to the 
service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). The 
clinician is asked to provide a rationale 
for any opinion expressed.

If the physician who provided the 
previous opinion is unavailable to 
provide the above opinion, the claims 
folder should be referred to another 
physician.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the claim for service 
connection for degenerative disc disease, 
degenerative joint disease and multiple 
surgeries of the lumbar spine on direct 
and secondary bases (i.e., whether the 
veteran's service-connected 
spondylolisthesis, L5 on S1, caused or 
aggravated his degenerative disc disease, 
degenerative joint disease and multiple 
surgeries of the lumbar spine), with 
consideration of all of the applicable 
law and regulations, to include 38 C.F.R. 
§ 3.310(a), and the evidence obtained 
since the last Supplemental Statement of 
the Case (SSOC) was issued.  

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a SSOC, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the last SSOC was 
issued, and all of the applicable rating 
criteria, to include 38 C.F.R. 
§ 3.310(a).  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


